EXHIBIT 10.22

 

Summary of Arrangements with Certain Executives

 

The following is a summary of the salary and bonus compensation arrangements
between the Company and certain of its executives (“Executives”).

 

Gary W. Rada is currently paid base salary at an annual rate of $420,000 and has
a target bonus under the Company’s incentive bonus plan arrangement filed as
exhibit 10.20 to this Form 10-Q equal to 70% of his annual base salary. Mr. Rada
is entitled to the benefits and severance provisions included in his employment
agreement incorporated by reference as Exhibit 10.9 to this Form 10-Q.

 

Timothy F. Gower is currently paid base salary at an annual rate of $251,000 and
has a target bonus under the Company’s incentive bonus plan arrangement equal to
40% of his annual base salary. Mr. Gower is entitled to the benefits and
severance provisions included in his employment agreement incorporated by
reference as Exhibit 10.8 to this Form 10-Q.

 

Each of the Executives is also eligible to participate in certain of the
Company’s equity incentive plans that have been filed as exhibits to the
Company’s periodic reports filed with the Securities and Exchange Commission.